UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
JAMES MICHAEL JENKINS, Case No. 1:16-cv-490
Plaintiff, Litkovitz, M.J.
vs.
SECRETARY OF VETERANS AFFAIRS, ORDER

Defendant.
This matter is before the Court on the parties’ twelfth status report and following an April
13, 2020 telephone status conference. The stay in this matter is LIFTED. This case is reinstated

on the Court’s active docket. A follow up telephone status conference will be held on May 26,

2020 at 2:30 P.M.

IT IS SO ORDERED

Date:__April 13, 2020 Katin X Stout

Karen L. Litkovitz
United States Magistrate Judge
